05/03/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs March 29, 2022

          RANDY OSCAR BLAKENEY v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                     No. 117431         Kyle A. Hixson, Judge
                     ___________________________________

                            No. E2021-00508-CCA-R3-PC
                       ___________________________________

The Petitioner, Randy Oscar Blakeney, pled guilty in the Knox County Criminal Court to
first degree murder and especially aggravated robbery and received a sentence of life plus
forty years in confinement. Subsequently, he filed a petition requesting DNA analysis of
evidence pursuant to the Post-Conviction DNA Analysis Act of 2001. The post-conviction
court summarily denied the petition, and the Petitioner appeals. Based upon our review of
the record and the parties’ briefs, we affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Gerald L. Gulley, Jr., Knoxville, Tennessee, for the appellant, Randy Oscar Blakeney.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Senior
Assistant Attorney General; Charme P. Allen, District Attorney General; and Sean Deitrick
and Hector Sanchez, Assistant District Attorneys General, for the appellee, State of
Tennessee.

                                        OPINION

                                 I. Factual Background


       On January 12, 1999, the Petitioner pled guilty to first degree murder and especially
aggravated robbery, a Class A felony. At the guilty plea hearing, the State advised the trial
court that the Petitioner was agreeing to plead guilty to the first and fifth counts of the
indictment and that the recommended sentences were life for the murder conviction plus
forty years for the especially aggravated robbery conviction as a Range II, multiple
offender, which was outside of the Petitioner’s Range I status. The State then advised the
trial court that the State “would agree to waive the jury and to stipulate to the proof in this
matter.” The trial court asked, “Is that the agreement?” Defense counsel responded, “Your
Honor, that is--that is the agreement.” The trial court asked, “Mr. Blakeney, you’ve heard
the statement by the Attorney General concerning your case. Is that your understanding of
the agreement?” The Petitioner responded, “Yes, sir.”

       The trial court advised the Petitioner of his rights and asked if he was pleading guilty
“freely and voluntarily.” The trial court also asked if he was guilty, and the Petitioner
answered both questions in the affirmative. The trial court found that the Petitioner was
pleading guilty freely, voluntarily, and knowingly, and the State gave the following factual
basis for the pleas:

       If called to testify, your Honor, those persons listed on the indictment and on
       the add-a-witness order signed by the Court would testify that Mrs. Theresa
       Wilson lived at 4301 Ivy Street in Knoxville, Tennessee, on April 15th, 1994.
       That she had adult children also, and on that evening, a daughter returned
       home from work and found Mrs. Wilson dead in the living room floor. She
       ran from the house and summoned help, and ultimately the police were
       called.

             When the police arrived at the scene, someone had covered Mrs.
       Wilson’s body with a blanket, and they did not disturb the blanket until the
       medical examiner arrived.

              They began their investigation, and the investigation revealed that
       there had been a struggle that had occurred on both floors of this home. There
       were blood samples of blood droppings on both sets of floors. The--there
       was a phone that was inoperable that had been taken off the hook.

              When the medical examiner arrived, he removed the blanket and
       found protruding from Ms. Wilson’s back was a knife. He determined that
       she was dead at that point. There was evidence that she had been stabbed
       numerous times and beaten. There was a cord from an iron wrapped around
       her neck at the scene. She was also nude.

              The police investigation continued. Criminalistics came out and
       collected evidence, which included, but was not limited to, a handprint on a
       wall in blood. That handprint was preserved. It was tested. It was ultimately
       revealed that the handprint was that of Randy Blakeney. There was also

                                             -2-
evidence, when Mr. Blakeney was arrested, that he had numerous cuts on his
hands.

        The sample was sent on to the TBI. The blood in the handprint was
tested, and it was found to be Randy Blakeney’s blood.

        Also collected at the scene was a newspaper on which there were two
bloody shoe prints. Upon his arrest, his shoes were confiscated, and the
newspaper and the shoes were sent to the TBI. And there would be proof
that the two shoe prints on the piece of paper were made by one of the shoes
of the defendant to the exclusion of all others.

       It would be further proof from Stella Ewing that on the evening of
April 15th, the defendant came to her apartment--she was acquainted with
him--and he was bragging about what he had done, including talking about
stabbing Mrs. Wilson in the back to make sure that she was dead. At this
point, that information was not public and would not have been known to
anyone, except the person who had done it.

      He also gave her some pieces of jewelry that he claimed came from
Mrs. Wilson.

       Upon discovering that Mr. Blakeney was not, in fact, lying, the police
had contacted Ms. Ewing. They had talked to her about Mr. Blakeney, and
she turned over the jewelry to him and also described for the police what Mr.
Blakeney had done and said at her apartment on the night of April the 15th.

       The police also discovered from other persons there at the apartment
that the defendant had thrown some items onto a roof of an adjacent
apartment building in Townview Terrace, which is where Ms. Ewing lived,
and they recovered those items and they are clothes that belonged to Randy
Blakeney.

       Other blood samples taken from the house were tested, and there
would be proof that a droplet of blood under a door handle in the house,
which the police believed to be the point of exit from the house, belongs to
the defendant, Randy Blakeney.

      The medical examiner’s report, your Honor, reveals that the
defendant--or the victim had been strangled, suffered blunt trauma to the
head and the face, and had multiple lacerations to her face, head, and torso.
                                    -3-
       There were defensive wounds on both of her arms and her right hand, and
       there were twelve stab wounds and neck trauma that were inflicted
       postmortem.

               There were several knives confiscated from the scene, your Honor,
       and one of--even one of which was broken. They were sent to the TBI and
       all of them revealed the presence of blood.

             It would be further proof that all these events occurred in Knox
       County, Tennessee.

         After the State gave the factual basis for the pleas, the Petitioner asked to address
the victim’s family, and the trial court allowed him to do so. The Petitioner stated that he
did not agree with “some things” said by the State in that he “wasn’t bragging” to Ms.
Ewing about killing the victim. He told the victim’s family that he was sorry, that he
“wish[ed] it never happened,” and that “I took something from y’all that--I mean, I just put
myself in y’all’s shoes, you know, somebody--if my mother was gone. Just a lot of pain. .
. . I hope that God will give us forgiveness in y’all for me playing my role in this situation.”
Based on the Petitioner’s guilty pleas and the “stipulated testimony,” the trial court found
him guilty and sentenced him to life plus forty years with the forty-year sentence to be
served at thirty-five percent release eligibility. The remaining counts of the indictment
were dismissed.

       On April 14, 2020, the Petitioner filed a petition for DNA analysis of evidence
pursuant to the Post-Conviction DNA Analysis Act of 2001. In the petition, he requested
testing on fourteen items pursuant to Tennessee Code Annotated section 40-30-305,
including the blanket covering the victim’s body, the blood on the floors, the knife
protruding from her back, the bloody handprint on the wall, and the blood on the door
handle. The Petitioner alleged in the petition that a reasonable probability existed that
DNA analysis of the evidence “will produce DNA results which would have rendered the
petitioner’s verdict or sentence more favorable if the results had been available at the
proceeding leading to the judgment of conviction.” The post-conviction court appointed
counsel, and post-conviction counsel filed an amended petition in which the Petitioner also
requested DNA testing of the victim’s clothing and her rape kit. The State responded,
arguing that the post-conviction court should summarily dismiss the petition because the
convictions were the result of guilty pleas to stipulated facts and because the petition did
not state a factual basis for the testing. In the alternative, the State argued that there was
no reasonable probability that DNA testing would yield a different outcome.

     The post-conviction court held a brief hearing to determine whether it should
summarily deny the petition. During the hearing, post-conviction counsel asserted that,
                                             -4-
“notwithstanding the recitations from the plea colloquy of the submission hearing,” the
Petitioner was entitled to testing under the mandatory provision of the Act, Tennessee Code
Annotated section 40-30-304. Post-conviction counsel argued that while our supreme
court said in State v. Powers, 343 S.W.3d 36 (Tenn. 2011), that a recitation of facts at a
guilty plea hearing may be helpful in determining what evidence would have been
presented at trial, our supreme court also said that courts should not use a recitation of facts
to determine the merits of any claim. Post-conviction counsel further asserted that if DNA
testing showed that the Petitioner’s DNA was not present at the crime scene, then the post-
conviction court would be “compelled” to conclude that the Petitioner would not have been
prosecuted or convicted. The State argued that according to Powers, courts must consider
evidence presented against a petitioner at trial in determining whether the petitioner should
be afforded DNA testing and, therefore, that courts may consider stipulations of fact at
guilty plea hearings in making those determinations. The State also argued that given the
stipulated facts in this case and the Petitioner’s admission of guilt, the post-conviction court
should summarily deny the petition.

        At the conclusion of the hearing, the post-conviction court agreed with the State and
held that it could consider the “stipulated facts” from the Petitioner’s guilty plea hearing.
The court noted that according to those facts, a bloody handprint matched the Petitioner
and that the Petitioner had wounds on his hands. The court also noted that testing had been
conducted on the blood in the handprint and the blood on the door handle and that the
testing showed the blood belonged to the Petitioner. The post-conviction court questioned
whether that testing involved DNA analysis but said the stipulated facts “at least
demonstrate some level of additional serology testing in addition to the fingerprint or hand
print testing.” The post-conviction court found that regardless of the type of testing already
conducted, “a number of facts in this case point to Mr. Blakeney’s guilt.” The post-
conviction court described the Petitioner’s confession to Ms. Ewing as “very damning” and
noted that he gave the victim’s jewelry to Ms. Ewing and that witnesses saw someone
throw the Petitioner’s clothes from the area of Ms. Ewing’s apartment building. The post-
conviction court stated that the evidence against the Petitioner was “overwhelming.”

       Furthermore, the post-conviction court noted that the facts indicated that at least one
of the victim’s adult children lived with her. Therefore, the post-conviction court
concluded that even if DNA testing showed the Petitioner’s DNA was not at the crime
scene, those test results would not necessarily be exculpatory. Accordingly, the post-
conviction court concluded that the Petitioner had not met the first prong of either
Tennessee Code Annotated section 40-30-304 or Tennessee Code Annotated section 40-
30-305 and summarily denied the petition.

                                         II. Analysis

                                             -5-
        The Petitioner claims that the post-conviction court erred by relying on “certain
stipulations from the guilty plea submission hearing” as a basis for denying his petition and
that the post-conviction court erred by denying the petition. The State argues that the post-
conviction court could consider the stipulated facts from the guilty plea hearing and that
the trial court properly denied the petition for DNA analysis. We agree with the State.

       The Post-Conviction DNA Analysis Act of 2001 provides that

       a person convicted of and sentenced for the commission of first degree
       murder, second degree murder, aggravated rape, rape, aggravated sexual
       battery or rape of a child, the attempted commission of any of these offenses,
       any lesser included offense of these offenses, or, at the direction of the trial
       judge, any other offense, may at any time, file a petition requesting the
       forensic DNA analysis of any evidence that is in the possession or control of
       the prosecution, law enforcement, laboratory, or court, and that is related to
       the investigation or prosecution that resulted in the judgment of conviction
       and that may contain biological evidence.

Tenn. Code Ann. § 40-30-303. A post-conviction court must order DNA analysis when a
petitioner has met each of the following four requirements:

             (1) A reasonable probability exists that the petitioner would not have
       been prosecuted or convicted if exculpatory results had been obtained
       through DNA analysis;

              (2) The evidence is still in existence and in such a condition that DNA
       analysis may be conducted;

              (3) The evidence was never previously subjected to DNA analysis or
       was not subjected to the analysis that is now requested which could resolve
       an issue not resolved by previous analysis; and

             (4) The application for analysis is made for the purpose of
       demonstrating innocence and not to unreasonably delay the execution of
       sentence or administration of justice.

Tenn. Code Ann. § 40-30-304. In addition, the post-conviction court may order DNA
analysis if “[a] reasonable probability exists that analysis of the evidence will produce
DNA results that would have rendered the petitioner’s verdict or sentence more favorable
if the results had been available at the proceeding leading to the judgment of conviction,”

                                            -6-
and the Petitioner satisfies conditions two through four above. Tenn. Code Ann. § 40-35-
305.

       In conducting its analysis of a petitioner’s claim, a post-conviction court must
presume that the DNA analysis would produce “‘favorable’” results to the petitioner.
Powers, 343 S.W.3d at 55 & n.28; see Tenn. Code Ann. § 40-30-305(1). “The absence of
any one of the four statutory conditions results in the dismissal of the petition.” Sedley
Alley v. State, No. W2004-01204-CCA-R3-PD, 2004 WL 1196095, at *2 (Tenn. Crim.
App. at Jackson, May 26, 2004). On appeal, this court will not reverse the post-conviction
court’s judgment unless it is not supported by substantial evidence. Id. We note that “[t]his
court has been reluctant to overturn a post-conviction court’s decision denying DNA
analysis when petitioner entered a voluntary guilty plea in the trial court.” Thomas Edward
Kotewa v. State, No. E2011-02527-CCA-R3-PC, 2012 WL 5309563, at *5 (Tenn. Crim.
App. at Knoxville, Oct. 26, 2012) (citing as examples Devon M. Crawford v. State, No.
W2010-01676-CCA-R3-PC, 2011 WL 2448925, at *4 (Tenn. Crim. App. at Jackson, June
20, 2011), and Harold James Greenleaf, Jr. v. State, No. M2009-01975-CCA-R3-CD, 2010
WL 2244099, at *5 (Tenn. Crim. App. at Nashville, June 4, 2010)).

        The Petitioner insists that while our supreme court stated in Powers that a recitation
of facts may be “helpful” in determining whether to order DNA analysis, our supreme court
also warned that such recitation of facts should not be used to determine “the merits of any
claim.” See Powers, 343 S.W.3d at 56. However, our review of Powers reveals that the
“recitation of the facts” the supreme court was referring to was the recitation of facts
contained in appellate opinions, not the factual basis for the plea presented at guilty plea
hearings. Id. at 55.


       This court has described the facts of an offense as “paramount” to consideration of
an issue raised pursuant to the DNA Analysis Act. Harold James Greenleaf, Jr., No.
M2009-01975-CCA-R3-CD, 2010 WL 2244099, at *3. Therefore, in determining whether
to grant a petition for DNA analysis, “the post-conviction court must consider all the
available evidence, including the evidence presented at trial and any stipulations of fact
made by either party.” Jack Jay Shuttle v. State, No. E2003-00131-CCA-R3-PC, 2004 WL
199826, at *4 (Tenn. Crim. App. at Knoxville, Feb. 3, 2004). In State v. Shaun Lamont
Hereford, No. E2002-01222-CCA-R3-PC, 2002 WL 31512370, at *1 (Tenn. Crim. App.
at Knoxville, Nov. 13, 2002), this court upheld the post-conviction court’s summary
dismissal of a petition for DNA analysis when “[t]he lower court declined to direct any
discovery or DNA analysis on the grounds that many of the petitioner’s convictions were
the result of guilty pleas which were presented to the court upon agreed factual bases and
in which the defendant admitted guilt.” Similarly, in Mark A. Mitchell v. State, No.
M2002-01500-CCA-R3-PC, 2003 WL 1868649, at *4 (Tenn. Crim. App. at Nashville,
                                            -7-
Apr. 11, 2003), this court affirmed the post-conviction court’s denial of a petition for DNA
analysis when the petitioner’s convictions “were based upon guilty pleas and stipulated
facts.” Quoting Mark A. Mitchell, our supreme court stated in Powers that it is proper for
post-conviction courts to “‘consider . . . any stipulations of fact by the petitioner or his
counsel and the state.’” Powers, 343 S.W.3d at 55 (quoting Mark A. Mitchell, No. M2002-
01500-CCA-R3-PC, 2003 WL 1868649, at *4).

       Turning to the instant case, the State gave an extensive factual basis for the
Petitioner’s guilty pleas. The Petitioner heard the State’s factual account of the crimes and
said that he did not agree with “some things.” Specifically, he only took issue with the fact
that he bragged to Ms. Ewing about killing the victim. He then addressed the victim’s
family members, apologized to them, and asked their forgiveness for his “role” in her death.
At the conclusion of the plea hearing, the trial court accepted the Petitioner’s pleas and
found that he was pleading guilty knowingly, intelligently, and voluntarily. Thus, we
conclude that the post-conviction court properly considered the factual basis for the
Petitioner’s guilty pleas in determining whether to deny the petition for DNA analysis.

       Next, the Petitioner claims that the post-conviction court erred by denying the
petition because if the DNA test results were to show that his DNA was not present at the
crime scene, it is reasonable to conclude that he would not have been prosecuted or would
have been able to plead guilty to a lesser crime for a “lower” sentence. We disagree. The
Petitioner’s bloody handprint and shoeprints were in the victim’s home. The victim, who
had been stabbed numerous times, had defensive wounds on her arms and right hand; the
Petitioner had cuts on his hands; and some type of testing on the bloody handprint and
blood on the door handle matched the Petitioner. The Petitioner told Ms. Ewing that he
stabbed the victim in the back to make sure she was dead, and he gave Ms. Ewing jewelry
that he claimed belonged to the victim. Accordingly, we agree with the post-conviction
court that the Petitioner failed to satisfy the first prong of either the mandatory or
discretionary provision of the DNA Analysis Act and affirm the post-conviction court’s
summary denial of the petition.

                                     III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the post-conviction court’s
denial of the petition requesting DNA analysis of evidence.

                                                  _____________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                            -8-